Citation Nr: 1443562	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-24 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3. Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant testified before the undersigned at a January 2013 hearing conducted via videoconference.  A transcript of the hearing is of record.

Clarification of Issues on Appeal

The Board observes the evidence of record indicates the Veteran has been diagnosed with a number of psychiatric disorders other than PTSD.  See, e.g., October 2010, April 2011 and March 2012 VA examination reports.  VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, the Court held that a claim of entitlement to service connection for a psychiatric disorder included any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Id.  In light of the Court's holding in Clemons, the Board has amended the issues on appeal as reflected above.  However, for reasons discussed in further detail below, the issue of service connection for an acquired psychiatric disorder other than PTSD has not yet been fully developed.  As such, this issue, as well as service connection for sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The competent evidence of record fails to indicate the Veteran has a current diagnosis of PTSD that conforms to the DSM-IV criteria as a result of a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA must notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, VA has met all statutory and regulatory notice and duty to assist provisions set forth in applicable law.  Prior to initial adjudication, a letter dated in November 2009 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.

In addition, the Veteran was provided with VA examinations in October 2010, April 2011 and March 2012 in conjunction with his claim.  The Board finds that the examination reports and the other medical evidence of record contain sufficient information to adjudicate his claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran testified at a hearing before the undersigned in support of his claim in January 2013.  During this hearing, the Board clearly set forth the issues to be discussed, explained the three elements of a service connection claim, and suggested the submission of evidence that would assist the Veteran in substantiating his claims.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Service connection may be established for a chronic disability resulting from injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  There must be competent evidence of a current disability; medical evidence, or in certain circumstances lay evidence, of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran asserts service connection is warranted for PTSD as directly due to his active service.  Specifically, he asserts that he served in a combat setting while in Southwest Asia, leading to his current disability.  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013) (requiring that the diagnosis conform to the requirements of the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).

Initially, the Board observes the record contains a difference of opinion as to whether the Veteran currently suffers from PTSD per the DSM-IV criteria.  In this regard, a November 2009 private treatment record by Dr. Leonardo note a diagnosis of "posttraumatic stress" with no further discussion.  However, the Board observes Dr. Leonardo did not associate the Veteran's PTSD with any in-service stressor, not discuss any of the criterion for such a diagnosis.

The Veteran was provided VA PTSD examinations in October 2010, April 2011 and March 2011.  Each of these VA examinations involved a review of the record, including the Veteran's claims file and service treatment records, and clinically interviewing the Veteran.  In each instance, the VA examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  Specifically, the October 2010 VA examiner found the Veteran did not experience a stressor sufficient to lead to PTSD.  Further, the March 2012 VA examiner specifically found the Veteran does not meet Criterion A.

In deciding whether the Veteran suffers from PTSD, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

Here, there are legitimate reasons for accepting the three VA examiners' determination that the Veteran does not meet the criteria for PTSD over the private physician's diagnosis of the disorder.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Further, a conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). Also, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

In the instant case, the Board observes that Dr. Leonardo did not provide any basis for the diagnosis of posttraumatic stress, to include a discussion of the DSM-IV criterion.  Furthermore, as noted above, Dr. Leonardo does not relate the diagnosis of PTSD to any in-service stressor.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

In comparison, each of the VA examiners discuss in detail why the Veteran does not meet the criteria for a diagnosis of PTSD, noting his lack of response of fear, helplessness or horror.  Thus, the Board finds that the VA examination reports are accordingly more probative than the diagnosis provided by Dr. Leonardo.


The Board has considered the Veteran's testimony that he has been diagnosed with PTSD by Dr. Freeman as well as at his PTSD support group.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., depression, sleeplessness; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, the record reflects that the Veteran himself reported to Dr. Freeman and the Vet Center counsellors that he suffers from PTSD.  However, records from Dr. Freeman note only a diagnosis of adjustment disorder with symptoms of anxiety and depression, while Vet Center records note the Veteran suffers from "PTSD-like symptoms," but provides no diagnosis of the condition.

In light of the analysis above, the Board finds that the preponderance of the evidence of record indicates that the Veteran does not currently suffer from PTSD per the DSM-IV criteria.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328.  Therefore, as the Board has determined that the Veteran does not have a current diagnosis of PTSD that conforms to the DSM-IV criteria, a further discussion of the elements of service connection for PTSD is unnecessary.

As such, the benefit-of-the-doubt rule does not apply in this case, and the Board finds that the Veteran's claim for service connection for PTSD must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.





REMAND

As discussed in the INTRODUCTION above, the Veteran initially filed a claim for service connection for PTSD.  In addition, the Board observes the record indicates the Veteran has also been diagnosed with a number of other psychiatric disorders.  The Board has preliminarily reviewed the case at hand and finds that Clemons v. Skinseki, 23 Vet. App. at 1, is applicable in the instant case.  As indicated under Clemons, these other diagnoses should be considered as part of the underlying claim.  To date, however, the RO has not adjudicated the Veteran's claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different from the provisions addressing other service connection claims.  See generally 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

Furthermore, the Board observes that, during the development of the Veteran's claim, he was provided a VA examination to address his sleep apnea in April 2012.  While the VA examiner specifically found that the Veteran's psychiatric disorder(s) did not cause his sleep apnea, no opinion was rendered regarding either direct service connection or aggravation.  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, because the Veteran should be provided a new VA examination on remand.




Accordingly, the case is REMANDED for the following action:

1. Send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection with respect to the Veteran's claim for an acquired psychiatric disorder other than PTSD.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his current sleep apnea.  The claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's sleep apnea had its onset during service or is otherwise etiologically related to the Veteran's active military service?  In offering this opinion, the examiner must address the lay statements of record pertaining to the Veteran's in-service symptomatology.

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's sleep apnea was aggravated (chronically worsened beyond normal progression) by any currently diagnosed psychiatric disorder?  In offering this opinion, the examiner is notified that the phrase "caused by or result of" is insufficient to address the question of aggravation.

A detailed rationale should be provided for all opinions.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


